Citation Nr: 1524657	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-40 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from December 1966 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued in March 2010 in which the RO granted the Veteran's request to reopen a claim for service connection for diabetes mellitus and denied it on the merits.  

In May 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In April 2014, the Board found that the claimed diabetes mellitus was not incurred in or aggravated by active service, and denied the claim.  The Veteran appealed the Board's April 2014 denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a Joint Motion for Partial Remand (JMPR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for diabetes mellitus, and remanding the claim to the Board for further proceedings consistent with the JMPR.

The Board notes that this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that his diabetes mellitus is the result of his exposure to herbicides during service in Guam and Thailand.  Specifically, he alleges that the areas around the barracks, revetments, taxiways and runways were sprayed daily with herbicides and that he personally witnessed civilians spraying herbicides either by hand or from trucks.  Finally, the Veteran's representative has generally alleged that the Veteran was exposed to herbicides while working on aircraft that had flown missions in Vietnam.  The Board, in its April 2014 decision, denied service connection for diabetes mellitus and found that the objective evidence of record weighed against a finding of actual exposure to herbicides.

In the January 2015 JMPR, the Court, through the parties, determined that VA mischaracterized the February 2010 United States Army and Joint Service Records Research Center (JSRRC) Memorandum.  Specifically, the Court noted that this document was prepared by a VA employee who concluded that the information was insufficient to send to the JSRRC but that the Board had characterized it as making a formal finding that there was insufficient evidence to verify the Veteran's purported exposure to herbicides.  The Court instructed the Board to consider whether the information provided by the Veteran after February 2010 sufficiently described the dates, locations and nature of his alleged herbicide exposure such that JSRRC verification could be completed.  The Board cannot determine whether such information is sufficient for JSRRC verification.  Therefore, in accordance with the Court's JMPR, the AOJ should attempt to verify the Veteran's alleged herbicide exposure in Thailand and Guam by contacting the JSRRC or other appropriate entity on remand.

Also, to ensure that all due process requirements are met, and the record is complete, on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After records and/or responses received have been associated with the record, or, a reasonable time period for the Veteran's response has expired, send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service in Guam for 19 days beginning in September 1967 and for 168 days beginning in September 1968 and temporary duty at U-Tapao Airbase for an indefinite period of time in January 1969.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran, detailing any duties that required him to be at or near the base perimeters.  JSRRC's response should be documented in the record. 
  
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




